Citation Nr: 1229144	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 13, 2007, for a grant of service connection for pseduofolliculitis barbae. 

2.  Entitlement to an effective date prior to November 13, 2007 for a grant of service connection for eczema. 

3.  Entitlement to an effective date prior to November 16, 2007 for a grant of service connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from January 1971 to November 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO granted service connection for pseudofolliculitis barbae (originally claimed as a skin disorder) and eczema (originally claimed as a skin disorder) and bronchial asthma; initial 30 (pseudofolliculitis barbae and eczema) and asthma (10) percent disability ratings were assigned, effective November 13, 2007 (pseudofolliculitis barbae and eczema) and November 16, 2007 (asthma)--the dates of VA examination reports reflecting that the Veteran had been clinically diagnosed with these disabilities.  The Veteran appealed the effective dates of November 13, 2007 and November 16, 2007 assigned to the award of service connection for the above-cited disabilities to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate review of the earlier effective date claims, additional substantive development is necessary.  Specifically, to obtain outstanding private inpatient hospitalization records and outpatient VA treatment reports of the Veteran.  

The Veteran claims effective dates prior to November 13, 2007 and November 16, 2007 for the grants of service connection for pseudofolliculitis barbae, eczema and bronchial asthma. 

By a February 2008 rating decision, the RO granted service connection for pseduofolliculitis barbae, eczema and bronchial asthma; the awards were made effective from November 13, 2007 (pseduofolliculitis barbae and eczema) and November 16, 2007 (bronchial asthma)--the dates of VA examination reports reflecting that the Veteran had been clinically diagnosed with these disabilities.  The Veteran expressed disagreement with the effective dates of November 13, 2007 and November 16, 2007 assigned to the grants of service connection for these disabilities.  According to written statements prepared and submitted by the Veteran during the appeal, he contends that the proper effective date for the grants of service connection for the disabilities on appeal is the date that he was discharged from active military service (i.e., November 7, 1972) because he sought treatment for these disabilities during service and has continued to seek treatment for them since discharge.

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2011). 

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2011). 

Under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a)  (2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene judicial precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a)  (2011). 

The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(1) (2011).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(2) (2011). 

In numerous written statements to VA submitted throughout the appeal, the Veteran has maintained that immediately after service discharge in November 1972, he was hospitalized for three (3) weeks for his skin and asthma at Valley Forge Army General Hospital in Valley Forge, Pennsylvania.  He also reported that after he was discharged from military service in 1972, he sought outpatient treatment for his skin and asthma from the VA Medical Center (VAMC) in Allen Park, Michigan.  The claims files, to include treatment reports uploaded to the Veteran's Virtual VA file, dating from 1998 to 2012, do not include any inpatient hospitalization reports from the Valley Forge Army General Hospital in Valley Forge Pennsylvania or outpatient treatment reports from the VAMC in Allen Park, Michigan.  As these outstanding inpatient and outpatient treatment records from the above-cited hospital and VAMC could establish the basis for informal claims to reopen the previously denied claims for service connection for pseudofolliculitis barbae, eczema and asthma, they are potentially relevant to the appeal and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (items generated by VA are held to be in "constructive possession" and must be obtained and reviewed to determine their possible effect on the outcome of a claim); 38 C.F.R. § 3.157.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records of the Veteran from the Valley Forge Army General Hospital, Valley Forge, Pennsylvania, dated from November to December 1972, and treatment records from the Allen Park, Michigan VAMC, dated from November 7, 1972 to November 13, 2007, particularly any records pertaining to the Veteran's skin and asthma.  All reasonable attempts should be made to obtain such records.
   
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(e) (2011). 

2.  Thereafter, the RO should review the claims files to ensure that all of the foregoing requested development has been completed, and if it has not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998). 
   
3.  After undertaking any necessary development in addition to that specified above, the RO should readjudicate the issues of entitlement to effective dates prior to November 13, 2007 and November 16, 2007 for the grants of service connection for pseduofolliculits barbae, eczema and asthma.  

If any benefit requested on appeal is not granted to the Veteran's satisfaction, the RO should issue him and his representative a supplemental statement of the case (SSOC) that addresses all evidence received since issuance of a December 2008 Statement of the Case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.   An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


